Exhibit 10.1

 



FACTORING AGREEMENT

 

THIS FACTORING AGREEMENT (the “Agreement”) made and entered into this 22 day of
APRIL, 2016 (the “Effective Date”) by and between RTS FINANCIAL SERVICE, INC.,
(“Factor”), a Kansas Corporation; and CARTESIAN, INC. (“Assignor”), a Delaware
Corporation.

 

RECITALS

 

1. Assignor desires to sell to Factor certain existing and future Accounts
Receivable (“Accounts”) arising from goods sold or services performed in the
regular course of Assignor’s business; and

 

2. Factor desires to purchase certain of those Accounts (the "Purchased
Accounts"), which Factor in its sole discretion deems acceptable for purchase,
according to the terms and conditions provided in this Agreement.

 

In consideration of the above recitals and mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

SECTION 1. DEFINITIONS

 

An “Account” means any right to payment for services rendered and goods sold by
or on behalf of Assignor. “Account Debtor” means a person or other entity that
is obligated to pay the Account. For purposes of clarity, the term "Accounts"
shall not include: (a) Assignor's right, title and interest in any present or
future Accounts arising in connection with a Maestro Technology Project (as
defined in Exhibit A attached hereto and incorporated herein by reference) so
long as Elutions Capital Ventures S.a.r.l or its assigns ("Elutions") has a
security interest therein, and (b) Assignor's right, title and interest in any
present or future Accounts on which AT&T Services, Inc. or its subsidiaries or
affiliates (collectively "AT&T") is the Account Debtor so long as CitiBank,
N.A., its branches, subsidiaries and affiliates (collectively "CitiBank"), or
their respective assigns or any entity that replaces CitiBank as the purchaser
of AT&T Accounts from Assignor, has a security interest therein (collectively,
together with the books and records related thereto, the "Excluded Accounts").

 

SECTION 2. PURCHASE OF ACCOUNTS

 

2.1 Assignor agrees to present to Factor for purchase, with recourse, certain
Accounts as determined by Assignor arising from the activities and services
performed and goods sold by Assignor. Assignor agrees that it will not present
to Factor for purchase any Excluded Accounts.

 

2.2 Factor, in its sole discretion, may purchase such Accounts from Assignor as
Factor determines to be acceptable. Assignor hereby agrees to sell, assign,
transfer, convey and deliver to Factor such Accounts as Factor shall elect to
purchase. Assignor will notify each Account Debtor of the sale of its Account or
Accounts to Factor and shall place a clear statement or legend, approved by
Factor, on each such Account invoice, bill of lading, purchase order or
statement, stating that such Account has been sold and assigned, and is payable
to Factor at its office at 9300 Metcalf Ave., Overland Park, Kansas 66212 or at
such other address as Factor shall designate in writing. Factor shall become the
absolute owner of all Purchased Accounts hereunder. All remittances received by
Assignor for payment of Purchased Accounts are the property of Factor, and
Assignor shall hold such proceeds in trust for Factor, and shall promptly
deliver to Factor, in the identical form received, all payments received by
Assignor on each such Purchased Account, together with all documents
accompanying the remittance to Assignor.

 



 1 

 

 

 

SECTION 3. PURCHASE PRICE AND FACTORING CHARGE; SECURITY RESERVES

 

3.1 The purchase price for each Account purchased by Factor hereunder shall be
the net amount (as defined below) of such Account. The Factor’s fee payable on
each Purchased Account shall consist of the following: for each day from the
date of the initial advance of the purchase price to the Assignor (the “Advance
Date”) until the Account has been paid in full, a daily fee (the “daily fee”) in
an amount equal to the sum of the Prime Rate (“PRIME”) in effect on the Advance
Date, plus 6.49% (the “SPREAD”), divided by 360 ((PRIME + 6.49%) / 360) shall be
charged on the full net amount of the Purchased Account. The PRIME rate in
effect on the date of this Agreement is 3.5%. The PRIME rate in effect on the
Advance Date of a Purchased Account shall remain fixed as to that Purchased
Account and shall not be adjusted to reflect subsequent changes in the PRIME
rate. Factor shall at its sole discretion nevertheless in all cases retain the
right to require repurchase by the Assignor of any Account as provided in
Section 5 below. “Net amount” means the gross amount of the Purchased Account
less any discount or allowance of any nature allowed by Assignor to the Account
Debtor.

 

3.2 Payment of the purchase price to Assignor shall be made as follows:

 

(a) Initial Payment and Security Reserve. Upon the presentation by Assignor to
Factor of documents reasonably acceptable to Factor, for an Account approved for
purchase by Factor, and provided no claim or dispute shall then exist with the
Account Debtor as to the Account, Factor will pay to the Assignor the net amount
of the Account, less a Security Reserve equal to Twenty Percent (20.0%) of the
net amount of the Purchased Account.

 

(b) Final Payment. Upon Factor’s receipt of full payment of the Account invoice
from the Account Debtor, and provided Assignor shall not be obligated to
repurchase the Account under Section 5, or otherwise be in default in any
respect under this Agreement, Factor will remit to the Assignor the Security
Reserve, less the deduction for the Factor’s daily fee payable under Section 3.1
and less any other amounts owing to Factor under this Agreement, in complete and
full payment of the purchase price.

 

SECTION 4. SECURITY INTEREST

 

Assignor hereby grants to Factor as collateral to secure all of the debts,
liabilities and obligations of Assignor to Factor under this Agreement,
including all costs and expenses incurred by Factor in connection with the
enforcement of its rights under this Agreement, a security interest in the
following property of Assignor: (a) all Accounts (other than Excluded Accounts),
wherever located or situated, and whether now existing or arising in the future,
and whether now owned or at any time in the future acquired by Assignor,
together with all proceeds and monies due or becoming due on such Accounts
(other than Excluded Accounts); all guaranties, insurance and security for such
Accounts (other than Excluded Accounts) ; all security reserves related to any
Purchased Accounts; all of Assignor’s rights and interests in the goods giving
rise to such Accounts (other than Excluded Accounts), and the rights associated
with or related or pertaining to such goods, including without limitation the
right of stoppage in transit and any and all related insurance, any items
substituted therefore as replacements and all additions thereto; (b) all of
Assignor’s  chattel paper, instruments, general intangibles, securities,
contract rights and insurance  evidencing or relating to the Accounts (other
than Excluded Accounts); (c) all equipment and inventory (other than Excluded
Equipment), and (d) all proceeds of any of the foregoing (other than the
proceeds of Excluded Accounts and Excluded Equipment).  Factor in its own name,
or Factor’s collateral agent Electus 116 Trust in its name as the agent of
Factor, may file financing statements and all amendments thereto describing the
foregoing collateral in any jurisdiction or office Factor or its collateral
agent deems appropriate to perfect Factor’s security interest in foregoing
collateral. The term "Excluded Equipment" means any present or future equipment
or inventory of Assignor which is subject to a security interest in favor of
Elutions as described on Exhibit A as long as Elutions has a security interest
therein.

 



 2 

 

 

 

In the event of Assignor’s breach of any warranty made in this Agreement or the
Assignor’s failure to observe or perform any of the provisions or obligations of
this Agreement, which breach or failure to observe or perform continues beyond
five (5) business days after written notice of such breach or failure to observe
or perform from Factor to Assignor, Assignor shall be in default, and Factor may
enforce payment and exercise any and all of the rights and remedies provided by
Article 9 of the Uniform Commercial Code; provided, however, that
notwithstanding the foregoing, an immediate default shall exist under this
Agreement, and no notice of default shall be required, if Assignor fails to make
any payment to Factor when due under this Agreement, including, without
limitation, any payment required under Section 5 of this Agreement. Assignor
agrees that any notice of default to be given by Factor to Assignor may be given
by e-mail directed to John Ferrara (john.ferrara@cartesian.com) and Kimberly
Allen (kimberly.allen@cartesian.com) (which notice shall include reasonable
detail regarding the nature of such default). In addition, upon default by
Assignor, Factor shall also have the right to take all actions necessary to
collect the Accounts (other than Excluded Accounts) directly from the Account
Debtors.

 

SECTION 5. REPURCHASE OF ACCOUNTS

 

All Accounts purchased by Factor from Assignor are purchased with full recourse.
If Assignor breaches any warranty or otherwise violates or defaults on any of
its obligations hereunder, or if any Purchased Account is not paid in full on or
before the payment due date of such Purchased Account, then upon request by
Factor, Assignor shall immediately repurchase such Purchased Account from Factor
for an amount equal to the purchase price paid by Factor for the Purchased
Account plus interest from the Advance Date to the repurchase date at the rate
specified in Section 3.1 (less any payments received by Factor on such Purchased
Account from or on behalf of the Account Debtor). Any security reserve held by
Factor for such Purchased Account shall be released only in accordance with
Section 3.2(b) and Factor shall in all events also be entitled to and shall
retain its Factor’s fee on the Purchased Account. Typically, Factor will require
repurchase of any unpaid Purchased Account no later than 90 days after the
Purchased Account invoice date, unless Factor, in its sole discretion chooses
otherwise. However, in all cases, any unpaid Purchased Account must be
repurchased by Assignor within 120 days after the Account invoice date.

 



 3 

 

 

 

SECTION 6. REPRESENTATIONS AND WARRANTIES

 

Assignor represents, covenants, warrants and agrees as follows:

 

6.1 If Assignor is a corporation, that it is a corporation duly organized,
existing and in good standing under the laws of the state of DELAWARE; that the
execution, delivery and performance of this Agreement are in every respect
within its corporate powers and have been duly authorized by appropriate
corporate action; and that this Agreement, when duly executed and delivered by
the Assignor and the Factor, will constitute a legal, valid and binding
agreement of the Assignor fully enforceable in accordance with its terms and
conditions, except as enforceability may be limited by bankruptcy or similar
laws affecting creditor's rights and general principles of equity.

 

6.2 The Assignor’s address set out in Section 14 of this Agreement is the
address of Assignor’s principal office and its principal place of business.
Assignor shall give Factor immediate written notice of any change in the
location of its principal office, the addition of any new place or places of
business and their addresses, any name change by Assignor or the addition of any
name under which Assignor does business, or any material and adverse change in
the nature or status of Assignor’s business or operations.

 

6.3 As to each Account purchased by Factor under this Agreement: (1) the Account
is not yet past due, arose in the ordinary course of Assignor’s business and
represents a bona fide completed transaction; (2) the title of Assignor to the
Account is absolute and subject to no assignment, claim, lien or security
interest; (3) the Account, as shown on Assignor’s books and records and on any
invoices, bills of lading or statements, delivered to Factor is a legally
enforceable debt owed by Account Debtor to Assignor in its full face amount; (4)
no partial payment has been made by anyone on such Account; (5) no set off,
credit, allowance, adjustment, counterclaim or defense to such Account exists or
will exist and no agreement has been made or will be made with any person or
entity under which any deduction or discount may be claimed on such Account; (6)
the Account is payable not more than sixty (60) days from the date of assignment
of the Account to Factor.

 

6.4 Assignor shall execute any and all documents or instruments which Factor
deems reasonably necessary to protect its security interest in the collateral
under this Agreement.

 

6.5 Assignor shall indemnify, defend and hold Factor harmless from and against
any and all misrepresentations or breaches of warranty or other defaults
hereunder by Assignor, and from any losses, expenses, attorney’s fees or other
costs incurred by Factor caused by or arising out of any such defaults or
breaches of this Agreement by the Assignor and from any costs, expenses or
attorney’s fees incurred by Factor in enforcing Factor’s rights under this
Agreement; from any dispute or claim resulting in liability, loss, expense, cost
or attorney’s fees caused by or arising out of the rejection of any work
performed or services rendered by Assignor; or from any alleged claim, dispute,
action, defense or set off of every kind and nature asserted by any Account
Debtor; provided that Assignor shall have no obligation to indemnify Factor with
respect to any liability arising out of or related to the gross negligence or
willful misconduct of Factor.

 



 4 

 

 

 

6.6 The Assignor shall not, without the express written consent of the Factor,
release, compromise, settle or adjust any Account purchased hereunder, or grant
any discounts, allowances or credits thereon.

 

SECTION 7. POWER OF ATTORNEY

 

7.1 In order to carry out this Agreement, Assignor irrevocably appoints Factor
as Assignor’s true and lawful attorney with the full power and right to, which
power of attorney shall become exercisable by Factor upon the occurrence and
during the construction of a default under this Agreement: (a) invoice or bill
for, collect, receive, and deposit to Assignor’s bank accounts any and all
amounts which may be due or become due to Assignor from Account Debtors, and to
use Assignor’s name for purposes of billing and collection of any and all
amounts due; (b) receive, accept, open, dispose of and redirect any and all mail
addressed to Assignor; (c) negotiate any checks received in payment of Accounts
whether payable to Assignor or Factor or both, and endorse the name of Assignor
on any checks or other evidences of payment or other instruments or documents
that may come into the possession of Factor on Accounts purchased by Factor and
on any invoices or other documents or instruments relating to any of the
Accounts or relating to any collateral or security hereby granted by Assignor to
Factor; (d) in Assignor’s name, or otherwise, demand, make claim for, sue for,
collect, grant extensions, compromise, discharge, and get or give releases for
any and all monies or funds due or to become due on Accounts; (e) execute and
deliver receipts or acknowledgments to Account Debtors for such amounts due
which shall be binding upon Assignor and Factor; (f) notify Account Debtors of
the sale of Accounts to Factor and notify and instruct Account Debtors, in
Assignor’s name, of the address and procedures for making payments on any
Accounts that are sold to Factor or which constitute collateral hereby granted
by Assignor to Factor; (g) take all steps necessary to insure payment of such
amounts and monies due, and do any and all things in Assignor’s name necessary
or proper to carry out the purposes intended by this Agreement; and (h) file
financing statements and all amendments thereto, describing as collateral any or
all of the collateral described in Section 4 hereof in any jurisdiction or
office Factor deems appropriate to perfect its security interest in the
collateral described in Section 4 hereof. It is understood that this power of
attorney is coupled with an interest, and is irrevocable until all obligations
of Assignor to Factor under this Agreement have been satisfied.

 

7.2 Exercise of the foregoing powers shall be in the sole and absolute
discretion of Factor, but Factor shall have no obligation to exercise any of the
foregoing powers. Nothing contained in this Agreement shall in any way require
Factor to initiate or become a party to any litigation or other legal
proceedings.

 

7.3 The Factor shall not, under any circumstances, or in any event whatsoever,
have any liability for any error, omission or delay of any kind occurring in the
collection, payment or settlement of any Account or of any instrument received
in full or in part payment thereof or in dealing with any lien, security or
guaranty of any such Account, other than liability arising from or relating to
the gross negligence or willful misconduct of Factor.

 



 5 

 

 

 

SECTION 8. BOOKS, RECORDS AND FINANCIAL STATEMENTS

 

All of Assignor’s books, accounts, ledgers, correspondence, records and papers
pertaining to all of the Assignor’s Accounts and business shall be accurately
and properly prepared and maintained in all material respects by Assignor and
shall disclose the sale of Accounts purchased by Factor.  All such books,
ledgers, accounts, records, correspondence and papers shall be opened by
Assignor at all reasonable times during Assignor's regular business hours and,
provided no default by Assignor exists and is continuing under this Agreement,
upon at least 48 hours prior written notice to Assignor, for Factor’s
inspection, audit and copying.  Upon request, but not more often than quarterly,
Assignor shall furnish Factor with financial statements including income
statements and balance sheets showing Assignor’s financial condition.  Upon
request, Assignor shall also provide Factor with annual financial statements
acceptable to Factor. Information required to be delivered by Assignor to Factor
pursuant to this Section 8 shall be deemed to have been delivered if such
information, or one or more annual or quarterly reports containing such
information, shall be available on the website of the Securities and Exchange
Commission at http://www.sec.gov.

 

SECTION 9. ATTORNEY’S FEES AND EXPENSES

 

If Factor retains the services of an attorney to enforce any obligation of
Assignor to Factor under this Agreement following default by Assignor under this
Agreement, Factor shall be entitled to recover from Assignor all reasonable
attorney’s fees, court costs and expenses, regardless of whether or not an
action is commenced.

 

SECTION 10. GOVERNING LAW AND CONSENT TO JURISDICTION

 

10.1 This Agreement is accepted and made in the state of Kansas and this
Agreement and the rights of the parties hereunder shall be interpreted under and
governed as to construction, enforcement and validity by the laws of the state
of Kansas.

 

10.2 Factor and Assignor agree that any legal suit, action or proceeding arising
out of or related to this Agreement shall be instituted, heard and resolved
solely and exclusively in a State or Federal Court in or for Johnson County,
Kansas. Factor and Assignor submit to the jurisdiction of the State and Federal
Courts for Johnson County, Kansas for the purpose of deciding any questions,
disputes or causes, arising under this Agreement, and in the event Assignor is
not qualified to do business in the State of Kansas, the Secretary of State of
the State of Kansas is hereby designated as Assignor’s agent for service of
process for any actions commenced under or to enforce this Agreement in the
State of Kansas, provided that a copy of any such process shall be mailed to
Assignor in accordance with the notice provisions of this Agreement.

 



 6 

 

 

 

SECTION 11. TERMINATION

 

11.1 This Agreement shall have an initial term of twenty-four (24) months from
the Effective Date (the “Original Term”). Thereafter, the Agreement shall
automatically renew for successive periods of twelve (12) months (“Renewal
Periods”), unless sooner terminated as hereinafter provided. Assignor may
terminate this Agreement other than at the end of the applicable Original Term
or Renewal Period by providing Factor at least thirty (30) days prior written
notice and paying Factor an early termination fee equal to (i) two percent
(2.0%) of the average monthly amount purchased during the term of the Agreement
if Assignor exercises this option during the first 12 month period of the
Original Term, or (ii) one percent (1.0%) of the average monthly amount
purchased during the term of the Agreement if Assignor exercises this option
during the second 12 month period of the Original Term or during a subsequent
Renewal Period (the “Early Termination Fee”). Any such termination shall be
effective upon payment to Factor in full of all obligations under this
Agreement, including the applicable Early Termination Fee. In addition to the
foregoing, Factor may terminate this Agreement at any time upon ninety (90) days
prior written notice to Assignor; provided however, that this Agreement shall
terminate immediately, at the option of Factor, upon the filing of a petition in
bankruptcy by or against the Assignor or upon any default or breach of this
Agreement by Assignor (each an “Event of Default”). Upon notice of termination
following an Event of Default, all obligations under the Agreement, including
the Early Termination Fee, shall be due and payable in full and such obligations
shall survive this Agreement. Assignor acknowledges and agrees that the Early
Termination Fee payable under this section represents a reasonable and genuine
estimate of liquidated damages to Factor. Assignor hereby acknowledges and
agrees that Factor will incur significant time and expense setting up this
financing relationship (the “Due Diligence Expenses”).  In the event that Factor
does not purchase any Accounts from Assignor under this Agreement for any reason
out of the control of Factor (including, but not limited to, the inability of
Assignor to completely terminate its relationship with another financing
company), Assignor hereby agrees to pay Factor a fee equal to $5,000.00 to cover
the Due Diligence Expenses.

 

11.2 All of the Assignor’s covenants, warranties and agreements under this
Agreement made to Factor, and all rights and remedies of the Factor under this
Agreement, shall survive the termination of this Agreement and shall continue in
full force and effect until all Accounts purchased hereunder are paid in full
and all debts and obligations to of Assignor to Factor hereunder have been
satisfied in full. Upon termination Assignor shall remain liable to Factor for
any and all unpaid Accounts, and for all other amounts and monies as may be owed
to Factor under the terms and conditions of this Agreement. Upon termination,
any security reserve and any other funds or monies from any source whatsoever
which would otherwise be owing to Assignor by Factor may be retained by Factor
until such time as all obligations and debts of Assignor to Factor have been
fully satisfied, and Factor’s security interest provided in Section 4 hereof
shall continue until all obligations of Assignor to Factor are paid in full.
Factor shall have the right, in its sole discretion, to set off against the
security reserve and any other sums owing to Assignor by Factor all obligations
and debts of Assignor to Factor.

 

11.3 Notwithstanding anything to the contrary contained in this Agreement, if
during any calendar month during the terms of this Agreement, Factor declines to
purchase at least seventy percent (70%) of the Accounts (not including the
Excluded Accounts) presented to Factor for purchase during such month, Assignor
may terminate this Agreement by providing Factor at least thirty (30) days prior
written notice of termination without premium or penalty including, without
limitation, the Early Termination Fees. Such termination shall be effective upon
payment to Factor in full of all obligations of Assignor under this Agreement
(excluding any Early Termination Fee). Upon payment in full to Factor of all
obligations of Assignor under this Agreement, Factor shall promptly terminate
all financing statements filed by Factor showing Factor, as secured party, and
Assignor, as debtor.

 



 7 

 

 



SECTION 12. MODIFICATION, SEVERABILITY, SUCCESSORS AND ASSIGNS, ETC.

 

This Agreement may be modified only by written instrument signed by the parties
hereto. In the event that any one or more of the provisions contained in this
Agreement should be held by any court of competent jurisdiction to be
unenforceable, the holding or decision shall not affect or impair any of the
other provisions of this Agreement. This Agreement supersedes all prior
agreements between the parties, and shall bind the successors and assigns of
Assignor and shall inure to the benefit of the successors and assigns of Factor.
As used in this Agreement, the singular shall be deemed to include the plural
and vice versa, and the neuter shall be deemed to include the masculine or
feminine, and vice versa.

 

SECTION 13. NO DELAY

 

13.1 No delay or omission on the part of Factor in enforcing or exercising any
right hereunder shall operate as a waiver of such right or any other right. The
waiver by Factor of the breach by Assignor of any provision of this Agreement,
or of Assignor’s compliance with such provisions, shall not be construed as a
waiver of any other breach or of the provision itself. No waiver or modification
of the Agreement shall be chargeable against Factor unless in writing, signed by
Factor and delivered by Factor to Assignor.

 

13.2 The waiver, compromise, discharge, extension or release by Factor, of any
duty or obligation of any Account Debtor shall not reduce, diminish, limit, or
restrict in any way Assignor’s obligations and liabilities to Factor.

 

 

SECTION 14. NOTICE

 

Notices under this Agreement shall be in writing and shall be hand delivered,
mailed postage prepaid, registered or certified mail, return receipt requested,
or sent by overnight delivery service, addressed to the addressees set forth
below, or to such other address as either party notifies the other in writing.
All such notices shall be effective upon receipt if delivered by hand or
overnight delivery service; otherwise upon three (3) business days after the
notice is placed in the U.S. Mail. Addresses for notices are as follows:

 



In the case of Assignor, to: In the case of Factor, to: CARTESIAN, INC. RTS
FINANCIAL SERVICE, INC. 7300 COLLEGE BOULEVARD, STE 302 9300 METCALF AVE.
OVERLAND PARK, KANSAS  66210 OVERLAND PARK, KANSAS  66212 TEL: (617) 999-1222
TEL:  (800)  860-7926







 

 



 8 

 

 

 

SECTION 15.  COUNTERPARTS; FACSIMILE SIGNATURES

 

                This Agreement may be executed in one or more counterparts and
by different signatories thereto, all of which counterparts, when taken
together, shall constitute but one agreement.  This Agreement may be validly
executed and delivered by facsimile, by electronic mail in a pdf file, or by
other electronic transmission and any such execution or delivery shall be fully
effective as if executed and delivered in person.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, as of APRIL 21, 2016.

 

    ASSIGNOR:           CARTESIAN, INC.             ATTEST:           By: /s/
Carolyn Hughes                                 By: /s/ John
Ferrara                                      Name (Print): Carolyn
Hughes                      John Ferrara Title: Office
Manager                                     Chief Financial Officer            
    FACTOR:           RTS FINANCIAL SERVICE, INC.

 



ATTEST:           By: /s/ Ken Bowman                                     By: /s/
Martin J. Ryan                                  Ken Bowman   Martin J. Ryan Vice
President   President

 

 



 9 

 

 

 

